DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/13/2022 to the Office Action mailed on 03/02/2022 is acknowledged.
Claim Status
Claims 91-111 are pending. 
Claims 1-90 were previously cancelled.
Claims 91-99, 109, 110 and 111 are withdrawn as being directed to a non-elected invention.
Claims 100-108 have been examined.
Claims 100-108 are rejected.
Election/Restriction
Applicant’s election without traverse of Group II (claims 100-108) in the reply filed on 04/13/2022 is acknowledged.
Priority
Priority to PCT/EP2019/052021 filed on 01/28/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/27/2020 and 12/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 103 contains the trademarks/trade names SYLOID and AEROSIL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hydrophobic silica and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 100-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerashchenko et al. (International Application Published Under the PCT WO 2015/067603 A1, Published 05/14/2015) in view of Hyungwon et al. (Korean Patent Application Publication 950013505 A, Published 06/15/1995).
The claims are directed to a powder composition comprising highly dispersed silica, hydrophobic silica, and a cationic surfactant.
Gerashchenko et al. teach a composition in powder form comprising 21.0 to 75.0 wt.% of highly dispersed silica, 16.0 to 70.0wt.% of polymethylsiloxane, at least one of a cationic surfactant in an amount of 0.2 to 4.0 wt.% and an antimicrobial substance in an amount of 0.5 to 10 wt.%; and further at least one of the following agents: 0.10 to 10.0 wt.% of at least one substance with tissue growth activity, 0.01 to 5.0 wt.% lidocaine, 0.01 to 5.0 wt.% of at least one phenothiazine derivative, and 0.01 to 3.0 wt.% of at least one proteolytic enzyme, based on the total weight of the composition (prior art claim 3). The cationic surfactant is a mono-quaternary or bis-quaternary ammonium compounds or salts of primary and secondary amines (page 35, lines 22-24). The composition is used for the treatment of acne (prior art claim 18). The composition can be formed into a suspension in a concentration of 1-4% (page 51, lines 18-19). 
Gerashchenko et al. lacks a teaching wherein the composition comprises hydrophobic silica.
Hyungwon et al. treating or preventing acne by adsorbing or absorbing sebum (abstract). Silica powder such as hydrophobic colloidal silica is capable of adsorbing or absorbing sebum components (prior art claims 4 and 8). The adsorbent is present in an amount of 0.1 to 70% by weight (prior art claim 4).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add hydrophobic colloidal silica to the composition of Gerashchenko et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the acne treating composition of Gerashchenko et al. with additional sebum component adsorbing properties and improve the treatment of acne. For the foregoing reasons the instant claims rendered obvious by the teachings of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALI SOROUSH/Primary Examiner, Art Unit 1617